DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment

This Office Action is responsive to Applicant’s remarks received on August 23, 2022.  Claims 1-13 and 15 are pending.


Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “input unit configured for receiving”, “identification unit configured for identifying”, “a computation unit configured for computing” and “modeling unit configured for generating” in claims 1 and 5.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Objections

The previous claim objection has been withdrawn in light of Applicant’s amendment.


Claim Rejections - 35 USC § 101

The previous 101 rejections have been withdrawn in light of Applicant’s amendment.
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5, 9-13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Tolkowsky et al. (US 2014/0121513) and Dgany et al. (US 6,354,999).
Regarding claim 1, Tolkowsky et al. discloses an apparatus for assessing a coronary vasculature comprising: 
an input unit configured for receiving diagnostic data of a vessel of interest in the vasculature of a patient obtained by an intravascular device at a plurality of measurement positions within the vessel of interest (“For some applications, the blood velocity and pressure readings are gathered simultaneously, for example, using a device that is capable of measuring blood pressure and blood velocity simultaneously in a lumen, while the device is being moved through the lumen (e.g., during pullback of the device through the lumen). For example, the ComboWire.RTM. manufactured by Volcano Corp. (San Diego, Calif.) may be used to measure blood pressure and blood velocity simultaneously” at paragraph 0468); 
an identification unit (processor) configured for: 
a first intravascular measurement position of the plurality of measurement positions (“Reference is again made to FIG. 2. In step 8, the aforementioned lumen geometry and hemodynamic measurements are utilized to calculate a current flow-related parameter of the lumen in the vicinity of the stenosis, typically, by means of current-flow-related-parameter-determination functionality 18” at paragraph 0357; a chosen start point for the measurements is within the vicinity of the stenosis);
deriving a first hemodynamic value of a first hemodynamic property using the diagnostic data obtained by the intravascular device at the first intravascular measurement position (“determining the current pressure in the vicinity of the stenosis, based upon the geometrical measurements and the hemodynamic measurements that are determined by the processor” at paragraph 0359, line 5), 
a second intravascular measurement position of the plurality of measurement positions (a position located proximally to the stenosis is used for subsequent analysis);
deriving a second hemodynamic value of the first hemodynamic property using the diagnostic data obtained by the intravascular device at the second intravascular measurement position (“comparing the current pressure in the vicinity of the stenosis to blood pressure at a location upstream of the stenosis” at paragraph 0359, line 8); and 
a computation unit configured for computing, on the basis of the first hemodynamic value and the second hemodynamic value, at least one diagnostic parameter representative of a second hemodynamic property in the vessel of interest (“As described hereinabove, for some applications, the pressure drop induced by the stenosis is determined and is then used to calculate a luminal-flow-related index (e.g., FFR)” at paragraph 0359, line 1); and
a display unit configured for displaying a graphical representation of the at least one diagnostic parameter (“In step 10, output-generation functionality 22 drives display 24 to display the luminal-flow-related index” at paragraph 0360, line 1; “Reference is made to FIG. 4, which shows an angiogram image 41 with an FFR value 42 calculated and displayed distally to a stenosis” at paragraph 0361, line 1).
While Tolkowsky et al. discloses using first and second intravascular measurement positions, Tolkowsky et al. is silent on how these points are identified.
Dgany et al. teaches an apparatus for assessing a coronary vasculature comprising: 
an identification unit (processor) configured for: 
identifying a first intravascular measurement position of the plurality of measurement positions (“The movable pressure wire is pulled back in proximal direction with steps of 1 mm each time (starts 1 cm distal to stenosis” at col. 36, line 45);
deriving a first hemodynamic value of a first hemodynamic property using the diagnostic data obtained by the intravascular device at the first intravascular measurement position (“Pressure is measured and the average pressure in each point is calculated” at col. 36, line 50);
identifying a second intravascular measurement position of the plurality of measurement positions (“stops 1 cm proximal to stenosis” at col. 36, line 47);
deriving a second hemodynamic value of the first hemodynamic property using the diagnostic data obtained by the intravascular device at the second intravascular measurement position (“Pressure is measured and the average pressure in each point is calculated” at col. 36, line 50).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the particular measurement points as taught by Dgany et al. to derive the pressure values of Tolkowsky et al. as a way to measure the pressure drop over the stenosis.
Regarding claim 2, the Tolkowsky et al. and Dgany et al. combination discloses an apparatus wherein the first hemodynamic property comprises a pressure in the vessel of interest (“determining the current pressure in the vicinity of the stenosis, based upon the geometrical measurements and the hemodynamic measurements that are determined by the processor” Tolkowsky et al. at paragraph 0359, line 5; “Pressure is measured and the average pressure in each point is calculated” Dgany et al. at col. 36, line 50).
Regarding claim 3, the Tolkowsky et al. and Dgany et al. combination discloses an apparatus wherein 
identifying the first intravascular measurement position and identifying the second intravascular measurement position comprise: 
identifying said at least one candidate position as the first intravascular measurement position (a distal position is chosen to measure the pressure as described above); and 
identifying an intravascular position other than the at least one candidate position as the second intravascular measurement position (a proximal position is chosen to measure the pressure as described above).
The Tolkowsky et al. and Dgany et al. combination does not explicitly disclose predicting a localized change in the second hemodynamic property in the vessel of interest at one or more candidate positions.
However, Dgany et al. further teaches predicting a localized change in the second hemodynamic property in the vessel of interest at one or more candidate positions (“This method is another embodiment for stenosis identification, localization and characterization (length, inner diameter and shape). The method uses pressure measurements of excited artificial pressure signal induced inside a blood vessel. From the simplest form of the momentum equation Euler equation) for high frequency signal, one may conclude that local pressure gradient dp/dx=1/S*dQ/dt, where S is a local blood vessel area. Hence, if the pressure gradient may be measured (with excited wave it relatively simple even with one moving pressure transducer) then area distribution may be found” at col. 36, line 21).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize a local pressure gradient as taught by Dgany et al. to be able locate the stenosis for subsequent analysis.
Regarding claim 4, the Tolkowsky et al. and Dgany et al. combination discloses an apparatus wherein 
the diagnostic data comprises at least one diagnostic image of the vessel of interest (“Reference is made to FIG. 4, which shows an angiogram image 41 with an FFR value 42 calculated and displayed distally to a stenosis” Tolkowsky et al. at paragraph 0361, line 1); and 
wherein identifying the first intravascular measurement position and identifying the second intravascular measurement position comprise: 
segmenting the vessel of interest into a plurality of segments (“The movable pressure wire is pulled back in proximal direction with steps of 1 mm each time (starts 1 cm distal to stenosis” Dgany et al. at col. 36, line 45; each step constitutes a segment of the vessel); 
deriving, for each of the segments, a plurality of geometric parameter values for the vessel of interest at a plurality of intravascular positions along a longitudinal axis of the vessel of interest (“Alternatively or additionally, a length of a portion of the lumen, a diameter of the lumen, a minimal lumen diameter of the lumen, and/or a percentage occlusion of the lumen is determined” Tolkowsky et al. at paragraph 0469, line 4);
wherein the one or more candidate positions of the narrowing is identified as the first intravascular measurement position and a further intravascular position other than the one or more candidate positions is identified as the second intravascular measurement position (“Reference is again made to FIG. 2. In step 8, the aforementioned lumen geometry and hemodynamic measurements are utilized to calculate a current flow-related parameter of the lumen in the vicinity of the stenosis, typically, by means of current-flow-related-parameter-determination functionality 18” Tolkowsky et al. at paragraph 0357; the location of the stenosis is used to derive the distal and proximal pressure measurements).
The Tolkowsky et al. and Dgany et al. combination does not explicitly disclose identifying, from the plurality of geometric parameter values at the plurality of intravascular positions, at least one geometric parameter value indicating a narrowing of the vessel of interest at one or more candidate positions from the plurality of intravascular positions.
However as Tolkowsky et al. disclose determining the local vessel radius and cross sectional area at each segment and by definition, the stenosis indicates narrowing of the vessel, the location of said stenosis would be easily identifiable by the radius and cross sectional area.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the geometric parameters to indicate the stenosis area for further analysis.
Regarding claim 5, the Tolkowsky et al. and Dgany et al. combination discloses an apparatus further comprising: 
a modeling unit configured for generating, on the basis of the at least one diagnostic image, a physiological model of the vessel of interest, the physiological model comprising a fluid dynamics model (“For some applications, the calculation of ΔPs is performed by using the Bernoulli equation” Tolkowsky et al. at paragraph 0412, line 1); wherein 
the computing the at least one diagnostic parameter representative of the second hemodynamic property is performed on the basis of the fluid dynamics model (“For some applications, in order to calculate FFR, the processor calculates the pressure drop in the stenotic part of the lumen, i.e., ΔPs” Tolkowsky et al. at paragraph 0411, last sentence).
Regarding claim 9, the Tolkowsky et al. and Dgany et al. combination discloses an apparatus wherein 
the diagnostic data comprises intravascular pullback data comprising a plurality of hemodynamic values of the first hemodynamic property acquired in-situ by means of a pullback recording at a plurality of intravascular positions along a longitudinal axis of the vessel of interest (“For some applications, the blood velocity and pressure readings are gathered simultaneously, for example, using a device that is capable of measuring blood pressure and blood velocity simultaneously in a lumen, while the device is being moved through the lumen (e.g., during pullback of the device through the lumen). For example, the ComboWire.RTM. manufactured by Volcano Corp. (San Diego, Calif.) may be used to measure blood pressure and blood velocity simultaneously” Tolkowsky et al. at paragraph 0468; “The movable pressure wire is pulled back in proximal direction with steps of 1 mm each time (starts 1 cm distal to stenosis” Dgany et al. at col. 36, line 45);
wherein the one or more candidate positions is identified as the first intravascular measurement position (a distal position is chosen to measure the pressure as described above) and a further intravascular position other than the one or more candidate positions is identified as the second intravascular measurement position (a proximal position is chosen to measure the pressure as described above).
The Tolkowsky et al. and Dgany et al. combination does not explicitly disclose identifying, from the plurality of hemodynamic values acquired at the plurality of intravascular positions, at least one hemodynamic value exhibiting a localized change at one or more candidate positions from the plurality of intravascular positions.
However, Dgany et al. further teaches that identifying the first intravascular measurement position and identifying the second intravascular measurement position comprise identifying, from the plurality of hemodynamic values acquired at the plurality of intravascular positions, at least one hemodynamic value exhibiting a localized change at one or more candidate positions from the plurality of intravascular positions (“This method is another embodiment for stenosis identification, localization and characterization (length, inner diameter and shape). The method uses pressure measurements of excited artificial pressure signal induced inside a blood vessel. From the simplest form of the momentum equation Euler equation) for high frequency signal, one may conclude that local pressure gradient dp/dx=1/S*dQ/dt, where S is a local blood vessel area. Hence, if the pressure gradient may be measured (with excited wave it relatively simple even with one moving pressure transducer) then area distribution may be found” at col. 36, line 21).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize a local pressure gradient as taught by Dgany et al. to be able locate the stenosis for subsequent analysis.
Regarding claim 10, the Tolkowsky et al. and Dgany et al. combination discloses an apparatus wherein 
the diagnostic data further comprises at least one diagnostic image of the vessel of interest (“Reference is made to FIG. 4, which shows an angiogram image 41 with an FFR value 42 calculated and displayed distally to a stenosis” Tolkowsky et al. at paragraph 0361, line 1; “extraluminal image” Tolkowsky et al. at paragraph 0476, third to last line); and 
wherein identifying the first intravascular measurement position and the second intravascular measurement position further comprise:
co-registering of the at least one diagnostic image to the intravascular pressure data (“For some applications, the blood velocity data points from the endoluminal imaging device pullback are used to co-register the endoluminal data points to respective locations along the lumen within an extraluminal image (such as an angiogram) of the lumen” Tolkowsky et al. at paragraph 0476, second to last sentence); and 
indicating the first intravascular measurement position and the second intravascular measurement position in the at least one diagnostic image (see Figure 4 of Tolkowsky et al.).
Regarding claim 11, the Tolkowsky et al. and Dgany et al. combination discloses an apparatus wherein the computing the at least one diagnostic parameter comprises a determining of a coronary flow reserve and/or a volumetric flow rate and/or flow velocity of the blood flow in the vessel of interest (“As described hereinabove, for some applications, the pressure drop induced by the stenosis is determined and is then used to calculate a luminal-flow-related index (e.g., FFR)” Tolkowsky et al. at paragraph 0359, line 1).
Regarding claim 12, Tolkowsky et al. discloses a method for assessing a coronary vasculature comprising: 
receiving diagnostic data of a vessel of interest in the vasculature of a patient obtained by an intravascular device at a plurality of measurement positions within the vessel of interest (“For some applications, the blood velocity and pressure readings are gathered simultaneously, for example, using a device that is capable of measuring blood pressure and blood velocity simultaneously in a lumen, while the device is being moved through the lumen (e.g., during pullback of the device through the lumen). For example, the ComboWire.RTM. manufactured by Volcano Corp. (San Diego, Calif.) may be used to measure blood pressure and blood velocity simultaneously” at paragraph 0468); 
a first intravascular measurement position of the plurality of measurement positions (“Reference is again made to FIG. 2. In step 8, the aforementioned lumen geometry and hemodynamic measurements are utilized to calculate a current flow-related parameter of the lumen in the vicinity of the stenosis, typically, by means of current-flow-related-parameter-determination functionality 18” at paragraph 0357; a chosen start point for the measurements is within the vicinity of the stenosis);
deriving a first hemodynamic value of a first hemodynamic property using the diagnostic data obtained by the intravascular device at the first intravascular measurement position (“determining the current pressure in the vicinity of the stenosis, based upon the geometrical measurements and the hemodynamic measurements that are determined by the processor” at paragraph 0359, line 5), 
a second intravascular measurement position of the plurality of measurement positions (a position located proximally to the stenosis is used for subsequent analysis);
deriving a second hemodynamic value of the first hemodynamic property using the diagnostic data obtained by the intravascular device at the second intravascular measurement position (“comparing the current pressure in the vicinity of the stenosis to blood pressure at a location upstream of the stenosis” at paragraph 0359, line 8); and 
computing, on the basis of the first hemodynamic value and the second hemodynamic value, at least one diagnostic parameter representative of a second hemodynamic property in the vessel of interest (“As described hereinabove, for some applications, the pressure drop induced by the stenosis is determined and is then used to calculate a luminal-flow-related index (e.g., FFR)” at paragraph 0359, line 1); and
displaying a graphical representation of the at least one diagnostic parameter (“In step 10, output-generation functionality 22 drives display 24 to display the luminal-flow-related index” at paragraph 0360, line 1; “Reference is made to FIG. 4, which shows an angiogram image 41 with an FFR value 42 calculated and displayed distally to a stenosis” at paragraph 0361, line 1).
While Tolkowsky et al. discloses using first and second intravascular measurement positions, Tolkowsky et al. is silent on how these points are identified.
Dgany et al. teaches a method for assessing a coronary vasculature comprising: 
identifying a first intravascular measurement position of the plurality of measurement positions (“The movable pressure wire is pulled back in proximal direction with steps of 1 mm each time (starts 1 cm distal to stenosis” at col. 36, line 45);
deriving a first hemodynamic value of a first hemodynamic property using the diagnostic data obtained by the intravascular device at the first intravascular measurement position (“Pressure is measured and the average pressure in each point is calculated” at col. 36, line 50);
identifying a second intravascular measurement position of the plurality of measurement positions (“stops 1 cm proximal to stenosis” at col. 36, line 47);
deriving a second hemodynamic value of the first hemodynamic property using the diagnostic data obtained by the intravascular device at the second intravascular measurement position (“Pressure is measured and the average pressure in each point is calculated” at col. 36, line 50).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the particular measurement points as taught by Dgany et al. to derive the pressure values of Tolkowsky et al. as a way to measure the pressure drop over the stenosis.
Regarding claim 13, the Tolkowsky et al. and Dgany et al. combination discloses a method wherein the identifying the first intravascular measurement position and the second intravascular measurement position comprises indicating, to a user, the first intravascular and second intravascular measurement position (Figure 4 of Tolkowsky et al. shows the distal location measurement point at numeral 43; though not explicitly shown, it is also possible to display the proximal measurement position, as its distance from the stenosis is known and thus easily incorporated into the display of Figure 4).
Regarding claim 15, the Tolkowsky et al. and Dgany et al. combination discloses a non-transitory computer-readable medium having stored thereon a computer program wherein, when executed by a processing unit, the computer program is configured to cause the processing unit to perform the method of claim 12 (“Reference is now made to FIG. 1, which is a schematic illustration of a processor 10 that is used to calculate a luminal-flow-related index, by means of image processing, in accordance with some applications of the present invention. Typically the processor calculates the luminal-flow-related index at a location within a lumen (e.g., a location in the vicinity of a stenosis) of the subject based upon image processing of angiographic images of the lumen that are acquired by an imaging device 12. Processor 10 is typically used to perform the procedure described with respect to FIG. 2. Processor 10 typically receives inputs via the imaging device and via a user interface 13, and generates an output on display 24” Tolkowsky et al. at paragraph 0321, line 1; the processor is implied as a programmed computer).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Tolkowsky et al. and Dgany et al. further in view of Wakai (US 2016/0058407).
The Tolkowsky et al. and Dgany et al. combination discloses an apparatus wherein identifying the first intravascular measurement position and identifying the second intravascular measurement position further comprise: 
determining, on the basis of the diagnostic image, a location of a bifurcation in the vessel of interest (“Additionally, angiographic images of the blood vessel are acquired, and are analyzed such as to determine parameters such as lumen dimensions, blood velocity, blood flow, haziness, heart muscle flush, time of contrast dissipation, densitometry, QCA, distance from an ostium, number of bifurcations between an ostium and a lesion” at paragraph 0444, line 11).
The Tolkowsky et al. and Dgany et al. combination does not explicitly disclose excluding the further intravascular position when it is determined that the bifurcation is located at a location proximate the further intravascular position along the longitudinal axis of the vessel of interest.
Wakai teaches an apparatus in the same field of endeavor of vessel flow analysis, wherein excluding the further intravascular position when it is determined that the bifurcation is located at a location proximate the further intravascular position along the longitudinal axis of the vessel of interest (“Then, the second excluded range determining 117 determines that part of the coronary artery branch in the blood flow direction (abscissa of the coronary artery lumen feature distribution) which corresponds to a location of the coronary artery bifurcation as an excluded range” at paragraph 0050, line 5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to exclude the bifurcation from further analysis was taught by Wakai in the system of the Tolkowsky et al. and Dgany et al. combination as the bifurcation area is a “region in which reliability of the coronary artery lumen feature quantity is low” (Wakai at paragraph 0050, line 2).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Tolkowsky et al. and Dgany et al. and further in view of Wakai and Nickisch et al. (US 2016/0302750)
The Tolkowsky et al. and Dgany et al. combination discloses an apparatus wherein identifying the first intravascular measurement position and identifying the second intravascular measurement position further comprise: 
determining, on the basis of the diagnostic image, a location of a bifurcation in the vessel of interest (“Additionally, angiographic images of the blood vessel are acquired, and are analyzed such as to determine parameters such as lumen dimensions, blood velocity, blood flow, haziness, heart muscle flush, time of contrast dissipation, densitometry, QCA, distance from an ostium, number of bifurcations between an ostium and a lesion” at paragraph 0444, line 11).
The Tolkowsky et al. and Dgany et al. combination does not explicitly disclose that the bifurcation is proximate to the further intravascular position.
Wakai teaches an apparatus in the same field of endeavor of vessel flow analysis, comprising determining, on the basis of the diagnostic image, a location of a bifurcation in the vessel of interest proximate to the further intravascular position along the longitudinal axis of the vessel of interest (“Then, the second excluded range determining 117 determines that part of the coronary artery branch in the blood flow direction (abscissa of the coronary artery lumen feature distribution) which corresponds to a location of the coronary artery bifurcation as an excluded range” at paragraph 0050, line 5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to exclude the bifurcation from further analysis was taught by Wakai in the system of the Tolkowsky et al. and Dgany et al. combination as the bifurcation area is a “region in which reliability of the coronary artery lumen feature quantity is low” (Wakai at paragraph 0050, line 2).

The Tolkowsky et al., Dgany et al. and Wakai combination does not explicitly disclose that the computing the at least one diagnostic parameter on the basis of a fluid dynamics model comprises a correcting of the at least one diagnostic parameter by simulating an outflow through said bifurcation using the fluid dynamics model.
Nickisch et al. teaches an apparatus in the same field of endeavor of vessel flow analysis wherein 
the identifying of the first intravascular measurement position and the second intravascular measurement position further comprises 
the computing the at least one diagnostic parameter on the basis of a fluid dynamics model comprises a correcting of the at least one diagnostic parameter by simulating an outflow through said bifurcation using the fluid dynamics model (“For instance, in one embodiment it is the user who can decide which one of the effects they wish to consider at the various sections j. In one embodiment the user is presented with a graphical user interface that includes graphical symbols similar to the rightmost column in the table of FIG. 6, showing suggestive symbology for the various local geometries” at paragraph 0071, line 7).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize a simulation as taught by Nickisch et al. in the fluid dynamics model of the Tolkowsky et al., Dgany et al. and Wakai combination to better represent the flow effects depending on the geometry of the vessel.

Claim(s) 8 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Tolkowsky et al. and Dgany et al. and further in view of Nickisch et al.
The Tolkowsky et al. and Dgany et al. combination discloses an apparatus as described in claim 4 above.
The Tolkowsky et al. and Dgany et al. combination does not explicitly disclose that the computing the at least one diagnostic parameter on the basis of a fluid dynamics model comprises a correcting of the at least one diagnostic parameter by simulating a vessel friction between the first intravascular measurement position and the second intravascular measurement position using the fluid dynamics model.
Nickisch et al. teaches an apparatus in the same field of endeavor of vessel flow analysis wherein the computing the at least one diagnostic parameter on the basis of a fluid dynamics model comprises a correcting of the at least one diagnostic parameter by simulating a vessel friction between the first intravascular measurement position and the second intravascular measurement position using the fluid dynamics model (“In other words, the invention harnesses a data corpus of previous in-situ pressure/flow measurements and/or coronary CFD computations to learn the relative contributions (measured by said weights) of the various physical effects (for instance Bernoulli and/or (Poiseuille) friction, etc.) to the overall or net pressure drop across the coronaries” at paragraph 0019, line 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize a simulation as taught by Nickisch et al. in the fluid dynamics model of the Tolkowsky et al. and Dgany et al. combination to better represent the flow effects depending on the geometry of the vessel.

Response to Arguments

Summary of Remarks (@ response pages labeled 8-9): “In that regard, Nickisch does not disclose or suggest ‘receiving diagnostic data of a vessel of interest in the vasculature of a patient obtained by an intravascular device at a plurality of measurement positions within the vessel of interest,’, ‘deriving a first hemodynamic value of a first hemodynamic property using the diagnostic data obtained by the intravascular device at the first intravascular measurement position’ and ‘deriving a second hemodynamic value of the first hemodynamic property using the diagnostic data obtained by the intravascular device at the second intravascular measurement position’.

Examiner’s Response: This argument is moot in view of the Tolkowsky et al. and Dgany et al. references.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATRINA R FUJITA whose telephone number is (571)270-1574. The examiner can normally be reached Monday - Friday 9:30-5:30 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on 5712723638. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATRINA R FUJITA/Primary Examiner, Art Unit 2662